The action was brought upon the following guaranty:
"DES MOINES, Feb. 15, 1879. `Messrs. SWARTZ  JEROWSKI:
"GENTLEMEN AND FRIENDS. — This will inform you that the co-partnership between Weinstock  Posner will be dissolved by the 1st of March, 1879. You will be kind enough to send Jacob Posner a full line of samples, of course suitable for spring and summer, at the lowest figures. And I will guarantee the payment of any goods you may sell him. Hoping you will comply with my request and attend to it at once you will oblige
                                       "Your friend, "JOSEPH HYMAN, "Of the firm of Goldman  Hyman."
The defendant and Posner were brothers-in-law and both lived at Des Moines. In accordance with this letter a line of samples was sent to Posner, and he subsequently ordered goods of the plaintiffs. They sold him goods in March, 1879, in May, 1879, August, 1880, February and October, 1881, and in February and November, 1882. All these goods were paid for, and between August 9, 1883, and November 12, 1883, they sold and delivered to him other goods which were not paid for, and then this action was commenced to recover the price of such goods upon his guaranty. The courts below held *Page 565 
that the last sales were not covered by the guaranty and we are of the same opinion.
The defendant's letter, we think, did not constitute a continuing guaranty. It was a request that the plaintiffs would send Posner a full line of samples of their goods suitable for spring and summer. That evidently referred to but one transaction, and not to a number of transactions that might run through a series of years, and the phrase that the defendant would "guarantee the payment of any goods which you may sell him," had reference, we think, to the goods which might be ordered from the samples which they were requested to send. The further language expressing the hope that the plaintiffs would comply with the request and attend to it at once, tends to show that but a single transaction was in the contemplation of the guarantor.
While the construction of this letter is not entirely free from doubt, we think the most obvious, reasonable and natural construction of the language used is that which we have thus given. Very little, if any aid for the construction of this guaranty can be derived from reported cases. The general rule recognized by all the authorities is that the language of such a guaranty should be interpreted with a view of reaching the intention of the parties thereto, and that while the guarantor should be held to every obligation fairly and reasonably embraced within the language which he used, his language should not be strained beyond its obvious meaning for the purpose of enlarging his liability. (Rindge v. Judson, 24 N.Y. 64; White's Bank
v. Myles, 73 id. 335; Evansville Nat. Bank v. Kaufmann,
93 id. 273.)
The construction of such a guaranty must always be largely influenced by the precise language used, viewed in the light of the circumstances attending its execution; and giving full effect to all the language thus viewed, we think the plaintiff was properly non-suited.
The judgment should be affirmed
All concur.
Judgment affirmed. *Page 566